Citation Nr: 1038133	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-40 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD), prior to July 19, 2005.

2.  Entitlement to an initial rating higher than 50 percent for 
PTSD, from July 19, 2005, to May 5, 2006.

3.  Entitlement to an initial rating higher than 70 percent for 
PTSD, from May 6, 2006.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that granted service connection for PTSD and assigned a 10 
percent rating, effective September 14, 2004.  By a September 
2005 rating decision, the RO increased the Veteran's disability 
rating from 10 to 30 percent disabling, effective September 14, 
2004.  In an October 2008 rating decision, the RO increased the 
Veteran's disability rating from 30 to 50 percent disabling, 
effective July 19, 2005, and assigned a disability rating of 70 
percent effective May 6, 2006.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

The Veteran appeared at the RO and testified before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
that hearing is of record.

The Board remanded the PTSD claims (then characterized as one 
issue) for further development in February 2008.  In March 2009, 
the Board denied the Veteran's claims for increased initial 
ratings for PTSD.  Subsequently, the Veteran appealed his claims 
to the Court of Veterans Appeals for Veterans Claims (Court).  
While the claim was pending at the Court, the Veteran's attorney 
and VA's Office of General Counsel issued a Joint Motion, 
vacating the Board's March 2009 decision and remanding the claims 
to the Board.  The Joint Motion indicated that, with regard to 
each staged rating, there was evidence in the claims file not 
fully considered by the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 19, 2005, the Veteran's PTSD was manifested by 
nightmares, night sweats, intrusive memories of Vietnam, 
avoidance of things that remind him of Vietnam, exaggerated 
startle response, poor concentration, poor appetite, 
unemployment, a split with his fiancée, hypervigilance, and 
insomnia.  These symptoms caused serious social, recreational, 
and vocational impairment.

2.  From July 20, 2005 to May 5, 2006, the Veteran's PTSD was 
manifested by insomnia, nightmares, hypervigilance, increased 
startle response, paranoia, flashbacks triggered by loud noises, 
memory and concentration impairment, depression, anxiety, panic 
attacks, suicidal and homicidal ideation, temper/anger problems, 
and social isolation.  These symptoms caused serious social, 
recreational, and vocational impairment.

3.  On and after May 6, 2006, the Veteran's PTSD was manifested 
by nightmares, flashbacks, intrusive thoughts, social isolation, 
psychogenic amnesia, loss of interest in hobbies and activities, 
trouble concentrating, exaggerated startle response to loud 
noises, anxiety, daytime somnolence, auditory hallucinations, 
suicidal thoughts, and irritability.  These symptoms caused major 
social, recreational, and vocational impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to initial rating of 50 percent 
for PTSD, prior to July 19, 2005, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to initial rating higher than 50 
percent for PTSD, from July 19, 2005, to May 5, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for entitlement to initial rating higher than 70 
percent for PTSD, since May 6, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) and that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a June 2008 post-rating letter, the RO provided notice to the 
Veteran explaining what information and evidence was needed to 
substantiate the claims for higher ratings, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  The Veteran was also provided with the rating 
criteria used to evaluate his service-connected disability.  
Thereafter, the Veteran's claims were readjudicated in the 
December 2008 supplemental statement of the case (SSOC).  Hence, 
the Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA and Vet Center 
treatment records and the reports of October 2004, July 2005, 
August 2008, and March 2010 VA examinations.  The most recent VA 
examination, conducted in March 2010, was performed by a clinical 
psychologist, who reviewed the claims file and interviewed and 
examined the Veteran.  The examination report was thorough.  As 
such, the  Board finds that the Veteran has been provided with an 
adequate examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
July 2007 Board hearing.  The Veteran has not asserted that there 
is any evidence, pertinent to his claim, that is not of record.  
The Board finds that no additional RO action to further develop 
the record is warranted.  As such, the Board finds that there is 
no barrier to adjudicating the Veteran's claims at this time.

II.  Analysis

The Veteran seeks an increased rating for his service-connected 
PTSD, initially rated as 30 percent disabling.  During his July 
2007 hearing before the Board, the Veteran testified that a 
higher rating is warranted because he takes an inordinate amount 
of psychiatric medications that leave him with a "drug 
hangover," make it difficult for him to concentrate, and 
increase his suicidal ideation.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

VA regulations require mental disorders to be evaluated using the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. §§ 4.125, 4.126 (2010).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is provided for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130 
(2010).

A 50 percent rating is warranted if a mental disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (2010).

A 70 percent rating is warranted where the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130 (2010).

A maximum 100 percent rating is warranted where there is total 
occupational or social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2010).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  A GAF score in the range of 31-40 contemplates some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) OR major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A score of 41-50 
illustrates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A score of 51-60 represents 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).  Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

If two ratings are potentially applicable, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has 
considered the potential application of various other provisions 
of the regulations governing VA benefits, whether or not they 
were raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Since the Veteran timely appealed his initial rating, the Board 
must consider whether he is entitled to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to July 19, 2005

Records from a VA Veteran center show that the Veteran was first 
diagnosed with PTSD in June 2004.  Records dated then and in 
September 2004 show that the Veteran reported being unemployed 
and widowed.  He reported periodic sleep disturbance, night 
sweats, discomfort in crowds, aversion to loud noises, and being 
triggered by current war reports.  The Veteran was neat in 
appearance and friendly.  His speech was appropriate, and he was 
fully oriented.  His memory function was impaired, as the Veteran 
reported that he was forgetful.  His affect was appropriate, and 
his motor activity was relaxed and at ease.  The Veteran's 
judgment was fair.  The Veteran denied delusions, disorganized 
thinking, and hallucinations.  With regard to suicidal thought, 
the Veteran reported a period of suicidal thinking in the early 
1980s.  He also report homicidal thought.  He was last employed 
in January 2004 in construction, but the Veteran was having a lot 
of physical problems.  Also, mentally, the Veteran was having 
trouble reading blueprints and figuring out his job.  The 
diagnosis was PTSD with symptoms of anger, depression, on and off 
employment, anxiety, and hyperarousal.  His GAF score was 48.

The Veteran underwent a VA PTSD examination in October 2004.  
During that examination, the Veteran complained of various PTSD 
symptoms to include nightmares, night sweats, intrusive memories 
of Vietnam, avoidance of things that remind him of Vietnam, 
exaggerated startle response, poor concentration, poor appetite, 
hypervigilance, and insomnia.  He reported that he did not have 
suicidal ideation, had never been in a psychiatric hospital, and 
was not on psychiatric medications.

Mental status examination revealed an anxious mood.  The 
Veteran's speech was non-pressured.  He was awake, alert, and 
oriented to person, place, and time.  His thought process was 
linear and goal directed.  There was no evidence of auditory or 
visual hallucinations, paranoid ideation, or delusional thoughts.

With regard to his social history, the Veteran stated that he had 
been married and divorced four times and had three children.  He 
asserted that he lived with his fiancée of two years.  He 
reported that he was very close to his fiancée's family and had 
regular contact with his mother and brother.

With regard to his occupational history, the Veteran stated that 
he dropped out of college after two years because he was 
"drinking and partying."  He reported that he had worked 
construction and odd jobs since 1974.

Based on the above, the examiner diagnosed the Veteran with PTSD.  
The examiner noted that the Veteran was competent and capable of 
managing his own financial affairs.  A GAF score of 60 was 
assigned.

VA outpatient treatment notes from January to April 2005 show 
that the Veteran experienced various PTSD symptoms to include 
nightmares, intrusive memories, insomnia, anxiety, irritability, 
hypervigilance, social isolation, depression, avoidance of 
triggers, and exaggerated startle response.  The Veteran reported 
that he had split up with his fiancée and was unemployed.  Other 
findings included regular notations that his mood was depressed 
and anxious.  The Veteran initially denied suicidal and homicidal 
ideation and then reported a history of ideation but no attempt.  
He lived alone and had regular contact with his sister, although 
they were not close.  On evaluation, the Veteran's hygiene was 
adequate, and he had normal speech and thought processes.  His 
insight was poor, and his judgment was fair.  He was repeatedly 
assigned a GAF score of 42.

Based on the evidence of record, the Board finds that an initial 
disability rating of 50 percent is warranted prior to July 19, 
2005.  Specifically, while the Veteran has not demonstrated many 
of the symptoms associated with a 50 percent rating, the evidence 
dated prior to July 19, 2005, shows that the Veteran had 
difficulty establishing and maintaining effective work and social 
relationships.  In October 2004, the Veteran reported that he was 
engaged for what appears to be the fifth time.  However, in 2005, 
the Veteran indicated that he and his fiancée had separated.  He 
only kept in touch with one family member and was not close to 
that sister.  On examination, the Veteran demonstrated a 
depressed mood and an anxious affect.  He was noted to have some 
memory loss.  Therefore, while the Veteran did not demonstrate 
abnormal speech, panic attacks, or impaired thinking, the Board 
finds that the overall disability picture more nearly 
approximates the criteria for a 50 percent disability rating 
prior to July 19, 2005.

Furthermore, the Veteran was assigned GAF scores of 42, 48, and 
60 during this time period.  The 42 and 48 scores were assigned 
by treatment providers, and the 60 score was provided by the VA 
examiner.  In this case, since the GAF scores assigned by the 
treatment providers are consistent, the Board finds that they are 
more probative.  Furthermore, the Board finds that the symptoms 
associated with a GAF score of 41-50 correspond to the 50 percent 
rating now assigned for this time period.

However, the Board also finds that an increase to a 70 percent 
rating is not warranted.  While the Veteran reported a history of 
suicidal ideation, noted to have occurred many years prior to the 
appeal period, there had been no attempts and he did not report 
current homicidal or suicidal ideation.  Furthermore, his 
thinking and speech were normal, and there is no evidence of 
impaired impulse control, neglect of hygiene, disorientation, or 
an inability to maintain effective relationships.  Importantly, 
while he split with his fiancée, he had maintained a relationship 
with his sister, even if they were not close.  While the Veteran 
reported being unemployed during this time period, the Board 
finds that he has not demonstrated an inability to establish and 
maintain effective work relationships.  The Veteran himself 
reported that part of the reason he left his job was due to 
physical problems.  Therefore, the Board finds that neither the 
symptomatology nor the assigned GAF scores warrant an initial 
disability rating in excess of 50 percent for the time period 
prior to July 19, 2005.

July 19, 2005, to May 5, 2006

The Veteran underwent a second VA PTSD examination in July 2005.  
He complained of worsening insomnia, nightmares, hypervigilance, 
increased startle response, paranoia, flashbacks triggered by 
loud noises, memory and concentration, impairment, depression, 
anxiety, panic attacks, suicidal and homicidal ideation, 
temper/anger problems, and social isolation.  He reported that he 
was taking psychiatric medication but was not receiving any other 
treatment.

With regard to his social history, the Veteran reported that he 
had broken up with his fiancée and was not dating.  As to his 
occupational history, he stated that he last worked approximately 
18 months ago.  He asserted that he quit several jobs due to 
anger and was once fired because he could not get along with 
others.

Mental status examination revealed a depressed and anxious affect 
and mood.  The Veteran's speech was coherent, and his thought 
processes were linear.  His recent and remote memory was good.  
He had good recall.  The Veteran's cognitive function was grossly 
intact.  His insight and judgment were fair to good.  There was 
no evidence of psychosis or loosening of associations.  No 
suicidal, homicidal, or paranoid ideation was evident.  Based on 
the above and his review of the claims file, the examiner 
diagnosed the Veteran with moderate to severe PTSD.  A GAF score 
of 50 was assigned for the past year.

VA outpatient treatment records from October 2005 to April 2006 
show that the Veteran attended a 16-week psychoeducational group 
series designed to familiarize patients with PTSD and assist them 
with symptom management.  Notes from April 2006 show that 
medication was initiated to improve depression, anxiety, and 
insomnia symptoms.  The Veteran had normal speech, slightly 
anxious mood, mild to moderately blunted affect, linear thought 
processes, and intact cognition.  He denied hallucinations, 
delusions, and suicidal or homicidal ideation.  He was oriented, 
and judgment and insight were fair.  His GAF score in April 2006 
was 42.

Based on the evidence of record, the Board finds that an initial 
rating in excess of 50 percent is not warranted, from July 19, 
2005, to May 5, 2006.  Specifically, the evidence dated during 
this time period shows that the Veteran did not demonstrate an 
inability to establish and maintain effective relationships.  The 
Veteran no longer had a fiancée and was not dating.  However, 
there was no evidence that the Veteran was unable to establish 
and maintain any relationships.  The Board notes that 2010 
documents show the Veteran reported an eight-year engagement, 
suggesting that the split with his fiancée at this time was 
temporary.  While he demonstrated a mild to moderate blunted 
affect, the Veteran had fair judgment and insight, his thinking 
was linear, and his speech was normal.  He did not demonstrate 
near-continuous panic or depression or any symptom that affected 
his ability to function independently.  There is no evidence of 
impaired impulse control, and the Veteran was oriented.  His 
hygiene was not noted to be inadequate, and his memory was 
normal.  With regard to suicidal ideation, the Veteran reported 
such during his July 2005 VA examination.  However, he 
subsequently denied it in April 2006.  Nevertheless, even 
considering the suicidal ideation, the Board finds that the 
Veteran's disability simply does not more nearly approximate the 
criteria for a 70 percent rating.

Furthermore, the GAF scores assigned to the Veteran during this 
time period, 42 and 50, both represent serious symptoms and both 
correspond to the 50 percent rating already assigned to the 
Veteran's PTSD.  As such, the GAF scores do not provide for an 
increased rating during this time period.

From May 6, 2006

VA Outpatient treatment records dated from May 2006 to January 
2010 show that the Veteran's medications were adjusted regularly 
to alleviate negative side affects like drowsiness/sedation and 
increased anxiety.  The medications appeared to bring about 
calmness and a decrease in irritability.  He had better sleep and 
denied suicidal or homicidal ideation in 2006.  He had 
significant anxiety.  His speech and thought processes were 
normal, his mood was slightly anxious, and his affect was 
blunted.  He denied hallucinations and delusions.  Insight and 
judgment were fair.  In February 2007, the Veteran reported daily 
panic attacks.  His assigned GAF scores were 42, 45, and 48.

In April 2008, the Veteran submitted a letter authored by a VA 
psychiatrist from a PTSD/Trauma clinic.  The doctor reported that 
the Veteran exhibited the full spectrum of PTSD symptoms to 
include moderately severe depression manifested by low energy and 
lack of interest in activities, irritability, anger/rage, a sense 
of hopelessness/helplessness, severe anxiety and daily panic 
attacks, nightmares, insomnia, hyperarousal, suicidal tendencies, 
flashbacks, and exaggerated startle reflex to loud noises.  He 
noted that the Veteran displayed severe social impairment in 
functioning, relationships, and judgment.  He reported that the 
Veteran was struggling to keep his current job because of his 
inability to get along with others.  A GAF score of 45 was 
assigned for the year.

A June 2008 VA outpatient record shows that the Veteran again had 
a fiancée, who was present at the appointment.  He had increased 
irritability and denied suicidal or homicidal ideation.  His 
medication was altered.  The GAF score was 45.

The Veteran underwent a third VA PTSD examination in August 2008.  
He reported having nightmares, flashbacks, intrusive thoughts, 
social isolation, psychogenic amnesia, loss of interest in 
hobbies and activities, trouble concentrating, exaggerated 
startle response to loud noises, anxiety, daytime somnolence, 
auditory hallucinations, suicidal thoughts, and irritability.  He 
asserted that he drank alcohol two to three times a week because 
it helped him to "mellow out."  He denied feeling violent or 
suicidal over the last three years.

With regard to his occupational history, the Veteran reported 
that he had only worked three months out of the past year.  With 
regard to his social history, he stated that he had reunited with 
his fiancée and was living with her.  He averred that she took 
care of his day-to-day responsibilities to include paying bills, 
picking out his clothes, ensuring that he took and refilled his 
medications, and encouraging him to take care of his hygiene.  He 
asserted that he spent most of his time in the house on the 
computer.  He reported that he did not feel confident handling 
his own financial affairs.

Mental status examination revealed logical and coherent speech in 
a normal rate and tone.  The Veteran's manner was cooperative.  
His eye contact was adequate.  He was oriented to person, place, 
and date.  He was able to recall three out of three items 
immediately and two out of three items after five minutes.  His 
mood was depressed, anxious, and irritable.

Based on the above, the examiner concluded that the Veteran's 
PTSD symptoms were daily, severe, and chronic in nature.  He 
noted that the Veteran described total occupational and social 
impairment.  A GAF score of 40 was assigned.

In March 2010, the Veteran underwent VA examination.  He 
indicated that he had been married four or five times.  He had 
four children but did not have a relationship with them.  He had 
been engaged for eight years to his fiancée.  The Veteran left 
the previous month following an argument.  They slept in separate 
bedrooms.  His mother was living, but he could only tolerate 
being around her for five or ten minutes at a time.  He had one 
friend from service that he called when he got depressed.  They 
did not socialize, though.  He described a suicide attempt, when 
he took more medication than was normal.  However, it was not 
clear whether he wanted to die, as he did not know if the dose 
was large enough to kill him.  The Veteran had no history of 
violence.  He described significant impairment in family role 
functioning, social relationships, and recreation.  He isolated 
to his home as much as possible.  He could not tolerate being 
around people.

On examination, the Veteran was casually dressed and neatly 
groomed.  He demonstrated hand wringing and restlessness.  His 
speech was hesitant and slow.  The Veteran's affected was 
blunted, and his mood was anxious.  He was oriented, and his 
thought process was unremarkable.  He reported suicidal and 
homicidal ideation.  The Veteran denied delusions and 
hallucinations.  With regard to judgment, the Veteran understood 
the outcome of his behavior and had insight into his problem.  He 
had sleep impairment but no inappropriate behavior.  He 
demonstrated some obsessive and ritualistic behavior.  The 
Veteran denied panic attacks.  His impulse control was fair.  He 
had no episodes of violence.  The Veteran's mood was depressed, 
and he lacked motivation to do things.  He maintained personal 
hygiene.  The Veteran's remote memory was severely impaired, his 
recent memory was moderately impaired, and his immediate memory 
was normal.  The Veteran reported that he had worked until 
January 2010 and was now unemployed.  He indicated that he could 
not relate to people and got angry quickly.  The diagnosis was 
PTSD.  The GAF score was 40.

The examiner opined that the Veteran demonstrated total 
occupational and social impairment due to PTSD.  He indicated 
that he left his job due to interactions with coworkers and had 
very little intimacy with his fiancée.  He could only tolerate 
his mother for a few minutes at a time.

After considering all of the evidence, the Board finds that from 
May 6, 2006, the evidence establishes that the Veteran's PTSD 
symptoms caused the type of occupational and social impairment 
contemplated by a 70 percent rating.  While the Veteran did not 
display disorientation, illogical speech, or disturbed thought 
processes, the severity of his symptomatology did cause strained 
relationships and extremely isolative behavior.  Working around 
others has become so difficult that the Veteran only worked three 
months out of the year.  He was completely dependent on his 
fiancée to manage his daily affairs.  Moreover, he suffered from 
daily nightmares, flashbacks, intrusive thoughts, social 
isolation, psychogenic amnesia, loss of interest in hobbies and 
activities, trouble concentrating, exaggerated startle response 
to loud noises, anxiety, daytime somnolence, auditory 
hallucinations, suicidal thoughts, and irritability.  
Significantly, his GAF score was downgraded to 40, which is 
suggestive of major social and occupational impairment.

However, the Board does not find that a 100 percent evaluation is 
warranted for any time during the pendency of this appeal.  The 
record does not show that the Veteran's PTSD symptoms caused 
grossly inappropriate behavior or grossly impaired his thought 
processes or communication.  He was not a threat to himself and 
others.  He reported hallucinations in August 2008 and then 
denied them in March 2010.  The Veteran was not disoriented to 
time or place.  Further, there is no evidence that his memory 
loss caused him to forget the names of close relatives, his own 
occupation, or his own name.  While the March 2010 VA examiner 
commented that the Veteran was totally impaired due to his PTSD, 
the Board finds that the Veteran, instead, was able to maintain a 
relationship with his fiancée and at least one friend.  He had 
worked as recently as January 2010 on a part-time basis.  As 
such, total impairment is not shown by the evidence of record.  
Hence, the Board finds that an evaluation in excess of 70 percent 
is not warranted.

Conclusion

The Board acknowledges that the Veteran is competent to give 
evidence about current symptoms and what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  The Board has accepted the 
Veteran's testimony and lay statements in making this 
determination.

Although the Board is precluded by regulation from assigning an 
extraschedular ratings in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for a 
rating.  The threshold factor for extraschedular consideration is 
a finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for that 
service-connected disabilities are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

Here, the rating criteria for the Veteran's PTSD reasonably 
describe the Veteran's disability level and symptomatology, and 
provided for higher ratings for additional or more severe 
symptoms, which have not been shown.  Therefore the disability 
pictures are contemplated by the Rating Schedule, and the 
assigned schedular ratings are adequate.  Consequently, referral 
for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).

In conclusion, the Board finds that an evaluation of 50 percent 
is warranted prior to July 19, 2005; an evaluation in excess of 
50 percent is not warranted from July 19, 2005 to May 5, 2006; 
and an evaluation in excess of 70 percent is not warranted from 
May 6, 2006.  To the extent that the Veteran seeks ratings in 
excess of those assigned here, since the preponderance of the 
evidence is against the Veteran's claims, they must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

An initial 50 percent rating for PTSD is granted, prior to July 
19, 2005, subject to the laws and regulations governing the 
payment of VA benefits.  

An initial rating greater than 50 percent for PTSD, from July 19, 
2005, to May 5, 2006, is denied.

An initial rating greater than 70 percent for PTSD, since May 6, 
2006, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.

Here, the Veteran submitted a formal claim for a TDIU in March 
2009.  The RO has not yet fully adjudicated the claim.  
Nevertheless, as delineated in Rice, the claim for a TDIU is 
before the Board at this time.  Furthermore, as to at least a 
portion of the appeal period, the Veteran's disabilities satisfy 
the schedular criteria set forth in 38 C.F.R. § 4.16(a).  See 38 
C.F.R. § 4.16(a) (2010).

As such, the TDIU aspect of the Veteran's claims must be remanded 
for further development and adjudication.  The Board notes that 
it appears that the Veteran was afforded VA examinations with 
regard to his TDIU claim.  However, any additional development 
deemed necessary by the RO should be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After conducting any additional 
development deemed necessary, the RO must 
adjudicate the claim for a TDIU.

2.  If the benefit sought remains denied, the 
Veteran and his representative must be 
furnished an SSOC and given an opportunity to 
submit written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


